Citation Nr: 1125654	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Thereafter, the Veteran's file was transferred to the RO in Atlanta, Georgia.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in August 2009.  However, the Veteran failed to report to the hearing.  In January 2010, the Board sent the Veteran a letter to his address of record at that time which asked him to indicate whether he desired a Board hearing and where he wished for such a hearing to take place.  However, the Veteran did not respond to this January 2010 letter.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2010).

In March 2010, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

For the reasons explained below, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

Pursuant to the Board's March 2010 remand, the AMC contacted the VA Medical Center (VAMC) in Tampa, Florida and asked that facility to provide all treatment records pertaining to the Veteran.  A negative response was received from the Tampa VAMC in October 2010 regarding the period from January 1, 1980 to December 31, 1980.  However, regarding the period from January 1, 1980 to December 31, 1989, the Tampa VAMC responded with a letter in November 2010 indicating that the Veteran's records had been retired and were ordered on September 23, 2010, and that a transfer clerk was following up with the Retired Records Center on the status.  Thereafter, no follow-up communications from the Tampa VAMC or the Retired Records Center are of record, nor has any formal documentation been associated with the claims file regarding the unavailability of the requested records.  On remand, another attempt should be made to acquire these records.  If any such records are unavailable, then a negative reply from the Tampa VAMC should be obtained and associated with the claims file, and the Veteran should be so notified.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As an additional matter, following the Board's March 2010 remand, the Veteran submitted a statement dated in April 2010 which further described his in-service stressor events.  Significantly, at the end of this April 2010 statement, the Veteran listed his current address to be different from the one that VA previously had on file for him.

Thereafter, the AMC sent the Veteran a letter in May 2010 asking him to provide information regarding his treatment providers as well as additional stressor information.  This May 2010 letter was mailed to the Veteran's previous address of record, rather than to the address the Veteran listed in his April 2010 submission, and the Veteran did not respond (though his representative submitted a PTSD checklist in August 2010).  In August 2010, the AMC sent the Veteran a notice letter informing him of a VA examination that had been scheduled for him in October 2010.  This August 2010 letter was also mailed to the Veteran's previous address of record.  Thereafter, the Veteran failed to report to the October 2010 VA examination.  Later in October 2010, the AMC mailed another letter to the Veteran's previous address of record, asking him if he could be rescheduled for a VA examination.  The Veteran failed to respond to this October 2010 letter.

In March 2011, the AMC mailed the Veteran a supplemental statement of the case to his previous address of record.  The Veteran's April 2011 response form was mailed back to the AMC in an envelope with a formal Veterans Service name and address pre-printed in the return address space (rather than from the Veteran's home address).  In May 2011, the Board mailed the Veteran an Appeal Notification Letter to his previous address of record, and such letter was returned to sender by the postal service.  Therefore, on remand, the RO/AMC should attempt to ascertain the Veteran's current address.

Finally, the Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

In light of the fact that the AMC's August 2010 and October 2010 letters pertaining to the Veteran's scheduled VA examination were mailed to a previous address of record for the Veteran, as well as taking into account the July 13, 2010 amendment to 38 C.F.R. § 3.304(f), the Veteran should now be scheduled for another VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether any of his current psychiatric disabilities are related to his claimed military stressors.

The Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since January 1980 from the VA Medical Center in Tampa, Florida, to include any which have been forwarded to a retired records storage facility.  If any such records are unavailable, then a negative reply from that facility should be obtained and associated with the claims file, and the Veteran should be so notified.

2.  Attempt to ascertain the Veteran's current address and update the file accordingly.  Attention is directed to the Veteran's correspondence dated April 30, 2010.  Thereafter, all correspondence from after April 30, 2010, which was sent to the Veteran at the old address should be remailed.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and extent of any current psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, taking into account the Veteran's claimed military stressors.  If the examiner diagnoses the Veteran with PTSD, then the examiner should determine whether the Veteran's in-service stressors are adequate to support a diagnosis of PTSD, and whether his current symptoms are related to those stressors.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the amended version of 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010)).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

